Citation Nr: 1404577	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  09-23 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for blurred vision, to include as a residual of the service-connected traumatic brain injury (TBI).

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a breathing condition, to include as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to June 1958.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that rating decision, the RO denied entitlement to service connection for headaches, residuals of a head injury, a neck condition, blurred vision and for a breathing condition, to include as due to asbestos exposure.  

In June 2013, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The reasons for the denials were explained.  The submission of additional pertinent evidence, including but not limited to, a nexus opinion was also suggested.  

In August 2013, the Board remanded the case to the RO for further development and adjudicative action.  In a December 2013 rating decision, the RO granted service connection for TBI, to include dizziness and granted service connection for headaches.  Each of these service-connected disabilities was assigned a 10 percent rating, effective from June 19, 2006.  As these grants of service connection constitute a complete grant of benefits sought on appeal with respect to those issues, they are no longer in appellate status or before the Board at this time.  

With regard to the remaining three issues on appeal, the RO issued a Supplemental Statement of the Case (SSOC) in December 2013.  In response, the Veteran requested expedited processing, and waived the remaining required response time.  The case was then returned to the Board for appellate disposition.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a breathing disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's blurred vision was first shown many years after service and is not otherwise related to service or to the service-connected TBI and/or headaches.

2.  The Veteran's cervical degenerative joint disease and degenerative disc disease of the neck were first shown many years after service and are not otherwise related to service; they are more likely than not age-related.






CONCLUSIONS OF LAW

1.  A disability manifested by blurred vision was not incurred in service; nor is it not proximately due to, or the result of, the Veteran's service-connected TBI.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102 , 3.303, 3.310 (2013). 

2.  A cervical spine disability was not incurred in service, nor may arthritis be presumed to have been incurred in service; nor is it not proximately due to, or the result of, the Veteran's service-connected TBI.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.310 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided a comprehensive notice letter to the Veteran in July 2006, before the claims of service connection were decided.  That letter explained what information and evidence was needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The July 2006 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran responded that he had no more evidence to submit to support his claims in November 2006.  The claim was subsequently adjudicated in a May 2007 rating decision.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, personnel records, and numerous VA treatment records.  The Veteran was asked to provide authorization for VA to obtain any private records identified by the Veteran.  Although the Veteran submitted a signed authorization to obtain private treatment records in September 2013, he explained that he had been treated at numerous facilities in numerous cities, but he could not recall specific dates or the names of the providers.  Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and his representative on his behalf, as well as the Veteran's hearing testimony. 

The case was remanded by the Board in August 2013 to obtain additional records, examinations, opinions and other pertinent information to support the Veteran's claim.  Additional VA treatment records and service personnel records were obtained, and the Veteran was afforded VA examinations of the eyes and neck in November 2013 to assess the current nature and likely etiology of his neck pain and blurred vision.  

The November 2013 eye examiner was not provided with the claims file for review in conjunction with the examination; however, this does not render the examination inadequate.  First, the examiner was aware of the Veteran's prior medical history regarding his eyes because the Veteran's reported history to the examiner was accurate based on a review of the record.  Further, the examiner noted all of the Veteran's existing eye diagnoses, and was aware of the Veteran's credible reports of his head injury in service; and the Veteran's sincere belief that his blurred vision was due to the head injury.  Thus, the examiner's opinion was based on established facts in the record that were undisputed.  The medical opinion was based on sound medical principles, examination of the Veteran and an accurate history as reported by the Veteran.  Further, the examiner found, in essence, no decrease in visual acuity or quality of vision; and no functional impairment, despite the Veteran's prior history of the in-service head injury and cataract removal.  Because the examiner provided an adequate opinion supported by a complete rationale based on accurate facts as reported by the Veteran, a clinical examination, and sound medical principles, the examination is adequate.  

The Veteran's November 2013 neck examination is also adequate.  That examiner reviewed the claims file, conducted a clinical examination of the Veteran and provided an opinion supported by complete rationale based on sound medical principles.

As the Veteran has been afforded adequate medical examinations, and outstanding private and VA records have been obtained, to the extent possible, VA has satisfied its duty to notify and assist the Veteran in this case.  The remand orders have been complied with; and, there is adequate medical evidence of record to make a determination in this case.  The agency of original jurisdiction (AOJ) complied with the August 2013 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

Any additional development would be redundant and unnecessary.  No additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit has held that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  Arthritis is one such listed disease.  Degenerative disc and joint disease qualifies as arthritis. 

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as arthritis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. 
§§ 3.307, 3.309.
Additionally, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

There was a recent amendment to the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be warranted.  This had not been VA's practice, which strongly suggests that the recent change amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the claimant.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Veteran asserts that he has blurred vision and neck pain as a result of his TBI in service.  At his Travel Board hearing in June 2013, the Veteran testified that his head injury was better described as a "crush injury."  The Veteran indicated that he had neck pain in service, but did not seek treatment until 1968.  With regard to the blurred vision, the Veteran testified that his blurred vision began in 1994 and his doctors told him it was due to his cataracts.  The Veteran, however, had the cataracts removed, and this apparently did not resolve the blurred vision.  

The Veteran's service treatment records (STRs) show that he suffered a head injury in April 1958.  Service connection for a TBI and headaches has been established as directly related to the in-service head injury pursuant to a December 2013 rating decision.  The STRs are silent for any complaints of blurred vision or any eye disability; and, similarly, the STRs are silent for any complaints of neck pain or a neck disability.  

VA treatment records dated from 2003 to the present show complaints of blurred vision and neck pain.  In September 2003, the Veteran complained of right-sided blurred vision for three months.  In July 2004, the Veteran reported that his right eye blurred vision was gradually getting worse.  The Veteran reported sharp pain in the upper back and right shoulder due to a pulled muscle in April 2005.  A history of diabetes and recent cataract surgery was noted in August 2005; and a diagnosis of presbyopia was indicated in September 2005.  An October 2004 chest x-ray noted degenerative changes of the cervical spine.

Cervical spine x-rays from August 2011 revealed an impression of (1) status post C5-C6 fusion; (2) nonspecific straightening of the normal cervical lordosis which may reflect muscle spasm; (3) Grade 1 retrolisthesis of C3 over C4, likely degenerative; (4) mild to moderate degenerative spondylosis at C3-C4, C4-C5 and C6-C7.  This is most pronounced at the latter level.  Degenerative disease results in neural formaminal stenosis.

The VA treatment records also reflect degenerative changes involving the right shoulder pursuant to a February 2007 MRI.  

A September 2011 neurology consultation shows chronic neck pain with known degenerative joint disease (DJD) with cervical fusion.  The pain was worsening.

At a VA eye examination in November 2013, the diagnosis was pseudophakia both eyes (post-operative cataract removal); bilateral dry eyes; and, posterior vitreous detachment of the left eye.  The Veteran reported to the examiner that he had intermittent blurred vision bilaterally.  Examination of the eye revealed no evidence of decrease in visual acuity or quality of vision; and, no evidence of ocular sequelae from the Veteran's documented head injury in service or to any other incidence of service.  The examiner opined that the blurriness, dry eyes and posterior vitreous detachment left eye were less likely than not related to service.  The examiner explained that the posterior vitreous detachment was an incidental finding and occurred in 75 percent of adults over age 65.  The examiner also indicated that the Veteran's dry eye syndrome may explain the Veteran's intermittent blurred vision.  

In summary, the Veteran's blurred vision has not been found to be etiologically related to any incidence of service, including the service-connected TBI.  The first evidence of blurred vision, according to the Veteran's hearing testimony, was in 1994, years following discharge from service.  Moreover, the eye examiner in November 2013 found that the Veteran's blurred vision was not, as likely as not, related to the in-service head injury.  While the Veteran is certainly competent to state that his vision is blurred, and there is no doubt that the assertions are credible, the examiner's opinion carries more probative value because it is based on sound medical principles and objective findings.  Moreover, the examiner found that the Veteran's eye conditions caused no functional impairment or vision loss or quality of vision, and that any blurriness could have been linked to the dry eyes.  While the Board finds the Veteran's assertions of a link between the blurred vision and his service-connected head injury to be sincere, the competent evidence of record weighs against the claim, and there is no contradictory medical evidence to address.  

In conclusion, the Veteran's lay assertions are outweighed by the November 2013 medical examiner's opinion, particularly given that the Veteran testified that his blurriness began in 1994, many years following discharge from service.  The Veteran's assertions are not supported by any objective findings, and the Veteran does not assert continuity of symptoms.  His feeling that there may be a relationship between his blurred vision and the in-service head injury is outweighed by the medical findings in the case.  

Moreover, the symptom of blurred vision has not been associated with any medical condition other than the cataracts (which have since been removed) and the dry eyes, which have not been linked to service.  

Based on the foregoing, service connection for blurred vision is not warranted.  

Regarding the claim of service connection for cervical spine DJD and DDD, the Veteran testified, in essence, that he has had neck pain ever since service, and he is certainly competent to report continuity of neck pain, as this is a readily identifiable symptom that comes through the senses.  

Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  As to the etiology of a cervical spine disability such as DJD and/or DDD (arthritis), the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person, as it involves an internal disease process not observable by the senses.  Jandreau, 492 F.3d 1372.  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's neck pain is related to his service, the Board ultimately affords the objective medical evidence of record, which fails to find a connection between the Veteran's disability and his military service, greater probative weight than the lay evidence.

At his November 2013 VA examination of the neck, the Veteran relayed the history of his TBI, and reported having neck pain at the time of the injury, which continued over the years.  Based on the review of the service treatment records, the Veteran's reported history, and the examination, the examiner determined that it was less likely that the Veteran's neck disability was related to his service, to include the in-service head injury.  The examiner reasoned that the contemporaneous medical records in service are silent for complaints referable to the neck, and that the treatment records show that it was many years after service before any such neck  complaints surfaced.  Based on the available x-ray evidence, the examiner concluded that the degenerative changes were likely age-related, rather than traumatic. 

As noted above, the Board finds this examination to be adequate, as it was based on a full review of the Veteran's history and treatment records.  While the absence of medical treatment cannot alone discredit lay evidence of symptoms, the Board finds that in this case, the records are not in fact silent on the issue of the original head injury.  Rather, they are complete in that regard, and fail to show any problems with the neck at that time.  Furthermore, the record is replete with treatment records for various other disabilities stemming from the original injury, and it is not until several years after service that complaints referable to the neck surface.  Thus, the Board affords the medical opinion significant probative value, as it is wholly supported by the record.  

Regarding the Veteran's arthritis, there is no evidence that any arthritis of the cervical spine was manifested during the one-year presumptive period after separation from active military service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The Board notes that the earliest documentation of arthritis in the record comes from VA treatment records dated at some point after 1993, nearly over three decades after service separation.  Thus, consideration on a presumptive basis for arthritis is not warranted.

Also, the Veteran has not presented a continuity of symptomatology associated with his cervical spine disability.  38 C.F.R. § 3.309 (2013).  The Board acknowledges the Veteran's competent statements that his neck pain has continued since service, and that he did not seek treatment for such until 1968 because he was too busy working and/or because it was not severe enough until that time.  See June 2013 Hearing Transcript.  However, the separation examination found no abnormalities with respect to the neck/cervical spine nor did the Veteran report any neck pain in the medical history.  Consequently, the Veteran's statements as to continuity of symptomatology following the injury in service conflict with documents contemporaneous in time to discharge.  The Board assigns greater weight to the objective findings.  

Finally, service connection may also be established on a secondary basis for disabilities that are caused by or aggravated by service-connected disabilities.  38 C.F.R. § 3.310.  The evidence in this case does not show any relationship between the Veteran's TBI and his current DJD/DDD of the cervical spine.  The Veteran's belief that there is such a causal link is outweighed by the November 2013 examiner's opinion which is supported by a medical rationale.  As the Veteran's head injury was incurred in service, and arthritis of the cervical spine was first noted many years following discharge from service, and has been related to age by a competent medical professional, service connection on a secondary basis is not warranted.  Similarly, the Veteran's belief that there is a causal link between his TBI and his blurred vision is outweighed by the competent medical evidence of record finding no relationship between the two.  

In conclusion, evidence in favor of the claims of service connection for a cervical spine disability and blurred vision is outweighed by the evidence against the claim.  Notably, the November 2013 VA examiners indicated that it was less likely than not that the current disability was incurred in or caused by the head injury suffered in 1958.  Further, as there are no competent contradictory opinions, service connection for DJD and/or DDD of the cervical spine and service connection for blurred vision is not warranted.  


ORDER

Service connection for blurred vision is denied.  

Service connection for a disability of the cervical spine is denied.  


REMAND

The Veteran seeks service connection for a breathing disorder, claimed as secondary to asbestos exposure.  At his Travel Board hearing in June 2013, the Veteran testified that he believed he was exposed to asbestos at the shipyards as well as the old ship on which he served for a year.  He described flakes of asbestos falling on him from the pipes above his bunk on the ship.  

VA treatment records show that the Veteran has a history of shortness of breath (SOB) and dyspnea on exertion.  A VA medical provider in June 2008 opined that it may be due to his heart disease; however, no clear etiology has been identified.  

An October 2004 chest x-ray showed an area of linear atelectasis vs. scarring in the left lung base.  No definite pulmonary nodules or infiltrate was identified and no pleural effusion was noted.  An October 2004 progress note indicated that the cough could be secondary to congestive heart failure (nocturnal) vs. a lung process.  In November 2004, the Veteran continued to complain of a dry cough of three months duration.  In June 2003, the Veteran reported a three week history of progressively worsening SOB.  The examiner noted that the Veteran had a history of difficult-to-control atrial fibrillation.  Past medical history includes COPD.  A June 2013 pulmonary function test (PFT) revealed no airflow limitation.  There was a reduced FVC, but it was non specific and was most likely related to the variable efforts.

Other VA treatment records contain medication lists pertaining to the Veteran, and they show that the Veteran used Albuterol, but there is no indication why, or for what condition.

Given the Veteran's hearing testimony that he was exposed to asbestos in service; the fact that the Veteran uses albuterol; and, often receives treatment for SOB, the etiology of which has not yet been identified, the Veteran should be afforded a VA examination to obtain the current nature and likely etiology of any breathing/pulmonary disorder.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain and associate with the file, all pertinent VA medical records not currently of record.  

2.  Schedule the Veteran for a VA examination with a pulmonologist to determine the current nature and likely etiology of the Veteran's shortness of breath/breathing problems.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner should specifically indicate the current nature of all diagnosed breathing disorders, including, but not limited to any asbestos related diseases.  The examiner should specifically indicate whether or not any diagnosed pulmonary disorders are associated with asbestos exposure.  

The examiner is asked to opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that any current respiratory/pulmonary disorder began in service; or is otherwise related to any disease, injury or other event in service, including but not limited to asbestos exposure.

The examiner must provide a complete rationale for any stated opinion.  In responding to this question, the examiner should consider the Veteran's hearing testimony that there were asbestos wrapped pipes right over his ship bunk and he was exposed to the white flakes that fell from the pipes during service aboard that ship.  The examiner should also consider the numerous complaints of shortness of breath in the VA treatment records with no etiology yet identified.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  The Veteran must be given adequate notice of the date(s) and place(s) of any requested examination(s).  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  Ensure that all examinations are adequate, and if not, return the examination for clarification.  

4.  After completing any additional necessary development, readjudicate the issue remaining on appeal.  If the disposition of the claim remains unfavorable, furnish the Veteran and his representative a supplemental statement of the case and afford the applicable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
BETHANY L BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


